DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to “a scanner for scanning a physical model of a patient's dentition to generate a 3D model of the patient's dentition, comprising a base for supporting the scanner during scanning; a scanner head assembly for scanning the physical model; a support arm comprising a first end joined to the base, and a second end joined to the scanner head assembly; and a swing arm pivotally connected to the support arm between the base and the scanner head assembly for movement about a first axis, wherein the swing arm comprises a first portion that is connected to the support arm, and a second portion perpendicular to the first portion comprising a turntable for rotation of the physical model about a second axis; and a scanning surface on which the physical object to be scanned is mounted…”, classified in A61C 11/022 and  A61C 11/025.
II. Claims 10-17, drawn to “The scanner further comprises a swing arm assembly that is pivotally attached to the support arm at a first end for moving the swing arm in both directions along a first axis ( 'B axis') for changing the angle of the mounting or scanning surface of the pedestal during scanning. The total range of motion along the B axis in both directions may be from about 80 degrees to about 120 degrees from the swing arm resting position where the pedestal top surface is horizontal. The swing arm assembly comprises a second end that comprises a turntable. The turntable provides rotation of a pedestal around a second axis ('A' axis), and optionally, rotatable in both directions on an axis of rotation. Thus, in one embodiment, a scanner is provided having a base, a support arm attached to the base at a first end and, and further attached to the scanner head assembly and swing arm assembly wherein the swing arm provides displacement of a pedestal or an  classified in A61C 13/0022 {Blanks or green, unfinished dental restoration parts} and/or A61C 13/0024 {Repairing or adjusting dentures; Location of irritating zones}.
The inventions are independent or distinct, each from the other because: The aforementioned invention(s) are either one of (1): the inventions as claimed as either not capable of use together or can have a materially different design, mode of operation, function or effect; (2) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive (Refer to MPEP 806.05) and/or (3) the inventions as claimed are not obvious variants (Also refer to MPEP 806.05(j)).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons applies:
The claim groups are significantly different and would require a different field of search, e.g. searching different class/subclass combinations are employing different search strategies and search queries, specifically to find the different features listed in the previous section. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to request an oral election to the above restriction requirement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583.  The examiner can normally be reached on M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 5712727409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications 


MIA M. THOMAS
Primary Examiner
Art Unit 2669




/MIA M THOMAS/Primary Examiner
Art Unit 2669      
1